[Cite as State v. Wright, 2020-Ohio-6783.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio/City of Toledo                       Court of Appeals No. L-20-1016

        Appellee                                   Trial Court Nos. CRB-19-05681-0101
                                                                    CRB-19-05682-0101
v.

Sha-Dama L. Wright                                 DECISION AND JUDGMENT

        Appellant                                  Decided: December 18, 2020

                                             *****

        John F. Potts, for appellant.

                                             *****

        MAYLE, J.

        {¶ 1} Following a bench trial, defendant-appellant, Sha-Dama L. Wright appeals

the December 3, 2019 judgment of the Toledo Municipal Court, convicting her of

aggravated menacing and littering. Plaintiff-appellee, the city of Toledo, has not filed a

brief. For the following reasons, we affirm, in part, and reverse, in part, the trial court

judgment.
                                      I. Background

       {¶ 2} On May 16, 2019, defendant-appellant, Sha-Dama Wright, was charged in

Toledo Municipal Court case No. CRB-19-05681-0101, with aggravated menacing, a

violation of R.C. 2903.21, a first-degree misdemeanor (Case 1), and in Toledo Municipal

Court case No. CRB-19-05682-0101, she was charged with littering, a violation of R.C.

3767.32(A), a third-degree misdemeanor (Case 2). Wright retained counsel and entered a

plea of not guilty in both cases on May 17, 2019.

       {¶ 3} Case 1 and Case 2 were assigned to two different judges. Case 1 was set for

trial on May 29, 2019. The victims failed to appear for trial and over Wright’s objection,

the case was reset for trial on June 18, 2019.

       {¶ 4} Wright appeared in court with counsel on both cases on June 18, 2019. Case

1 was set for an attorney-only pretrial on July 10, 2019. Case 2 was set for trial on

July 16, 2019.

       {¶ 5} After the July 10, 2019 pretrial, Case 1 was set for trial on August 7, 2019.

Wright appeared with counsel in Case 2 on July 16, 2019, but that trial was also reset for

August 7, 2019. Wright appeared with counsel on August 7, 2019, on both cases, but the

cases were not tried. Instead, they were sent to the presiding judge for consolidation.

The cases were consolidated on August 12, 2019.

       {¶ 6} The consolidated case was reset for trial on September 3, 2019. Wright

appeared again with counsel, and the case was again reset for trial on October 29, 2019.




2.
When she appeared with counsel on October 29, 2019, Wright informed the court that she

wished to retain new counsel. The court inquired of Wright:

             The Court: We are here for a trial in this matter. However, it’s been

      brought to my attention, Ms. Wright, that you are upset with your current

      counsel; is that correct?

             The Defendant: I would like to hire new counsel, Your Honor.

             The Court: And why is that?

             The Defendant: Um, because I’m not um, -- we have some

      communication issues, and I’m not satisfied.

             The Court: Are you saying you’re not willing to work with this

      attorney?

             The Defendant: Um, yes, Your Honor.

             The Court: I don’t know anything about the case. Counsel appears

      in front of me often; if not weekly. She knows what she’s doing. I don’t

      know what was discussed or what was going on but she’s as competent as

      anybody to try a case. But you will not work with her?

             The Defendant: No, Your Honor.

      {¶ 7} The court agreed to allow Wright’s attorney to withdraw so that she could

retain new counsel. He addressed the victims and Wright, indicating that the next trial

date—December 3, 2019—would be firm:




3.
              The Court: * * * Defendant, in our system, does have a right to have

       an attorney. She does have an attorney, but now is indicating that she’s not

       willing to work with that attorney. Which creates some issues potentially,

       down the road, that prosecutor [sic] can discuss more with you. I’m very,

       very reluctantly going to grant another date in this case. But I’m telling

       you, on the record, Ms. Wright, that the date I set is the date it’s going for

       trial. That is, if you don’t have an attorney, it’s going to go to trial. If you

       have an attorney, who you don’t like, and are disagreeing with that day, it’s

       going to go to trial. No matter what, the next date it’s going to go to trial.

       Is that understood?

              The Defendant: Yes, Your Honor.

              The Court: You agree with that?

              The Defendant: Yes, Your Honor.

              ***

              The Court: And you understand December 3rd is going to be the

       trial date? One way or the other; with new counsel, without new counsel,

       you understand?

              The Defendant: Yes, Your Honor.

The court instructed Wright to provide her new counsel with the discovery that had been

provided to her by the city.




4.
        {¶ 8} On November 12, 2019, Wright’s newly-retained attorney entered an

appearance in the case. On November 26, 2019, he filed a motion to vacate the trial date

because he was already scheduled to be in trial in another courtroom on the same day.

The court denied the motion the next day.

        {¶ 9} On December 3, 2019, counsel appeared with Wright and again explained

that he was trying a case in another courtroom. He also told the court that previous

counsel failed to request certain potentially-exculpatory discovery and that he was unable

to open one of the disks provided in discovery. He renewed his request to vacate the trial

date. The court again denied the request.

        {¶ 10} The case proceeded to trial. The city offered an opening statement; counsel

for Wright respectfully declined to proceed and left when it was time for his conflicting

trial to begin. Wright was given the opportunity to cross-examine the city’s witnesses,

but Wright informed the court that she did not wish to proceed without her attorney. She

declined to present her own evidence or provide closing argument for the same reason.

        {¶ 11} The court found Wright guilty of both charges. Without her attorney

present, it sentenced Wright to 180 days on the aggravated menacing conviction and 60

days on the littering conviction, ordered the sentences to be served concurrently, and

ordered all of the days suspended, except two days, which the court ordered Wright to

serve on a weekend of her choosing. It also imposed 80 hours of community service on

each of the cases. Wright moved for a new trial, which the court denied on December 18,

2019.




5.
       {¶ 12} Wright appealed. She assigns the following errors for our review:

              ASSIGNMENT OF ERROR I: IT CONSTITUTED ERROR NOT

       TO MAKE A REASONABLE INQUIRY AS TO WHY DEFENDANT

       WAS DISSATISFIED WITH HER ORIGINAL RETAINED COUNSEL

       BEFORE MAKING AN ORDER PURPORTING TO DENY

       DEFENDANT THE ASSISTANCE OF COUNSEL AT TRIAL.

              ASSIGNMENT OF ERROR II: IT CONSTITUTED ERROR TO

       DENY DEFENDANT HER RIGHT TO BE REPRESENTED BY

       COUNSEL OF HER CHOICE AT TRIAL.

              ASSIGNMENT OF ERROR III: IT CONSTITUTED ERROR TO

       DENY DEFENDANT TO PROCEED TO TRIAL [sic] WITHOUT THE

       ASSISTANCE OF COUNSEL.

              ASSIGNMENT OF ERROR IV: IT CONSTITUTED ERROR TO

       SENTENCE DEFENDANT WITHOUT COUNSEL.

              ASSIGNMENT OF ERROR V: IT CONSTITUTED ERROR TO

       CONSOLIDATE DEFENDANT’S CASES BEFORE JUDGE HOWE.

                                   II. Law and Analysis

       {¶ 13} Wright argues in her first assignment that the trial court erred in failing to

make a reasonable inquiry into the basis for her dissatisfaction with her first attorney. In

her second assignment, she argues that the court erred in denying her right to be

represented at trial by counsel of her choice. In her third assignment, she argues that the




6.
court erred in forcing her to proceed to trial without assistance of counsel. In her fourth

assignment, she argues that the court erred in sentencing her without counsel. And in her

fifth assignment, she argues that it was error for the presiding judge to assign her case to

Judge Howe when it consolidated her aggravated menacing and littering cases.

       {¶ 14} We address Wright’s assignments out of order.

                       A. Violation of Wright’s Right to Counsel

       {¶ 15} In her third assignment of error, Wright argues that the trial court violated

her Sixth Amendment right to counsel because it forced her to go to trial pro se (1)

without giving her the required warnings, and (2) after she repeatedly told the court that

she did not want to proceed without a lawyer. This issue presents us with a question of

law, which we review de novo. State v. Wilkerson, 4th Dist. Pike No. 06CA749, 2008-

Ohio-398, ¶ 8. State v. Reece, 6th Dist. Lucas No. L-17-1314, 2019-Ohio-2259, ¶ 14

(“Whether a defendant knowingly, intelligently, and voluntarily waived the right to

counsel is an issue that we review de novo.”).

       {¶ 16} “It is axiomatic that a criminal defendant has a right to counsel pursuant to

the Sixth and Fourteenth Amendments to the United States Constitution and Section 10,

Article I of the Ohio Constitution, as well as a right to act as his own counsel during trial,

if he so chooses.” State v. Harris, 6th Dist. Erie No. E-02-019, 2003-Ohio-5190, ¶ 23,

citing Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975). But

“before a defendant may serve as his own counsel, the defendant must knowingly,

intelligently, and voluntarily waive his right to assistance of counsel.” State v. Weiss, 92




7.
Ohio App.3d 681, 684, 637 N.E.2d 47 (9th Dist.1993). Ohio appellate courts have

recognized that a waiver of the right to counsel may be express, or it may be inferred

from the circumstances of an individual case. State v. Ebersole, 107 Ohio App.3d 288,

293, 668 N.E.2d 934, 937 (3d Dist.1995).

       {¶ 17} In Weiss, the court observed that trial courts are sometimes confronted with

a defendant who is financially able to retain counsel but fails to do so “in an attempt to

delay or otherwise frustrate the judicial process.” Id. at 685. It acknowledged that in

such a situation, a valid waiver may be implied from the circumstances of the case,

however, it emphasized that even where a waiver is implied by a defendant’s purported

delay tactics, the court must inquire to determine whether the defendant fully understands

and intelligently relinquishes his or her right to counsel and to ensure that he or she has

“some sense of the magnitude of the undertaking and the hazards inherent in self-

representation.” Id.

       {¶ 18} Citing the U.S. Supreme Court’s decision in Von Moltke v. Gillies, 332

U.S. 708, 724, 68 S.Ct. 316, 92 L.Ed. 309 (1948), the Weiss court outlined the

information that must be provided to a defendant in order to obtain a valid waiver of the

right to counsel: “an apprehension of the nature of the charges, the statutory offenses

included within them, the range of allowable punishments thereunder, possible defenses

to the charges and circumstances in mitigation thereof, and all other facts essential to a

broad understanding of the whole matter.” Weiss at 685. The court clarified that this




8.
inquiry must be made, “even when the defendant is seemingly engaging in delay tactics

* * *.” Id.

       {¶ 19} In Weiss, the defendant appeared for trial without an attorney after

retaining and firing several attorneys and indicating that he wanted a private attorney to

represent him. Over Weiss’s objection, the trial court proceeded to trial, requiring Weiss

to represent himself with appointed counsel serving as second chair. The appellate court

determined that “[a]lthough the court evidently informed Weiss that, if he showed up in

court without representation, he would not be granted a further continuance and would be

required to proceed pro se, there [was] nothing to indicate that Weiss knew the

ramifications of that threat.” Id. at 686. It concluded that the trial court should have

made an inquiry of Weiss consistent with Von Moltke to ensure that he understood the

ramifications of proceeding without an attorney, and if Weiss said that he still wanted an

attorney, it should have granted one last continuance. “If Weiss then appeared in court

without representation, the court could proceed with trial, knowing that Weiss knew that

he would be required to proceed pro se and also knew the possible consequences of being

required to represent himself.” Id.

       {¶ 20} Numerous Ohio courts have followed Weiss. In City of Akron v. Hill, 9th

Dist. Summit No. 17230, 1996 WL 11983 (Jan. 10, 1996), the court set a trial date of

January 17, 1995. On December 7, 1994, Hill’s retained attorney moved for a one-day

continuance because of a scheduling conflict; the court denied the motion. On




9.
December 30, 1994, counsel moved to withdraw “‘based upon the wishes of the

Defendant.’” Id. at *1. The trial court granted the motion.

       {¶ 21} On January 17, 1995, Hill appeared without counsel. She expressed that

she was having financial difficulties in retaining a lawyer and asked the court to appoint

her one. The court told her that she did not qualify for appointed counsel. It continued

the trial until February 2, 1995, to give her an opportunity to retain new counsel. The

court told her that she had the right to an attorney, but if she did not have one, she would

have to go forward, representing herself.

       {¶ 22} On January 31, 1995, new counsel entered an appearance and moved the

trial court to continue the trial date due to a scheduling conflict. The court denied the

motion the next day: “The trial was set on January 17, 1995 after the court had allowed

two continuances at the request of the defense. On January 17, 1995 the court advised

the defendant on the record and in open court that she should retain counsel immediately,

because the date of jury trial would not be continued again. Based upon the foregoing,

the defense motion for continuance of trial is overruled.” Id. at *2.

       {¶ 23} Hill appeared for trial on February 2, 1995, without counsel. The court

asked her if she intended to offer an opening, and Hill responded that she was not

qualified to do so. The trial court recounted the events leading to her appearance at trial

without counsel, and informed her of her right to participate in the trial. Hill repeated

that she was not qualified to defend herself. She did not question witnesses, put on




10.
evidence, or make a closing argument. The jury found defendant guilty of the charges

against her.

       {¶ 24} On appeal Hill argued that the trial court deprived her of her constitutional

right to counsel. The city maintained that she implicitly waived her right to counsel

“under the totality of the circumstances.” The appellate court concluded that Hill’s right

to counsel had been violated. It found that while “the trial court warned defendant on

January 17, 1995, that, if she showed up on February 2, 1995, without counsel, she would

be forced to proceed pro se[,] [i]t did not * * * conduct the type of inquiry into

defendant’s understanding of the ramifications of proceeding without an attorney that is

necessary to ensure that a waiver is knowing and voluntary.” Id. at *4.

       {¶ 25} Similarly, in State v. Hunter, 9th Dist. Lorain No. 10CA009903, 2012-

Ohio-1121, the trial court set a trial date of May 13, 2009, which it then continued to

June 10, 2009. When the parties appeared for trial on June 10, 2009, Hunter requested a

continuance to retain counsel. The court denied the request and the matter proceeded to

trial, where Hunter was forced to defend himself.

       {¶ 26} The appellate court recognized that “[t]he Sixth Amendment provides that

a criminal defendant shall be entitled to have the assistance of counsel for his defense, as

well as the right to act as his own counsel when he knowingly, voluntarily, and

intelligently elects to do so.” Id. at ¶ 14. But it observed that to ensure that a waiver of

counsel is made knowingly, voluntarily, and intelligently, the trial court must make “a

sufficient inquiry to determine whether the defendant was advised of the dangers and




11.
disadvantages of self-representation.” Id. This requires “a showing on the record that the

defendant who elects to conduct his own defense had some sense of the magnitude of the

undertaking and the hazards inherent in self-representation.” Id. at ¶ 15. It emphasized

that this inquiry “‘must be made, even when the defendant is seemingly engaging in

delay tactics, because such a delaying strategy by the defendant is often employed where

the defendant does not understand the crucial role of counsel in criminal cases.’” Id.,

quoting Weiss, 92 Ohio App.3d at 685, 637 N.E.2d 47.

       {¶ 27} Because the trial court did not advise Hunter of the dangers of self-

representation before commencing trial, the court concluded that the defendant’s Sixth

Amendment right to counsel was violated. See also State v. Miyamoto, 3d Dist. Union

No. 14-05-43, 2006-Ohio-1776, ¶ 16-19 (finding violation of right to counsel even

though the proceedings were continued twice so that defendant could obtain counsel, and

he was given a Public Defender Application which was never completed and submitted to

the court).

       {¶ 28} Here, it cannot be disputed that the trial court advised Wright on the record

on October 29, 2019 (the fifth trial date in the aggravated menacing case)—and Wright

indicated that she understood—that the case would be tried on December 3, 2019 with or

without counsel. Despite Wright’s representation that this was never journalized,

notations consistent with the admonition are contained in the docket entries: the docket

in the aggravated menacing case indicates that it “will go forward w/ or w/out counsel,”

and the docket in the littering case indicates that the case was “not to be reset by




12.
[defendant] again.” Moreover, counsel confirmed that Wright communicated this

message to him (“[T]he defendant did tell me The Court had cautioned her that this case

was going to proceed to trial today no matter what.”).

       {¶ 29} A review of the transcript of the October 29, 2019 hearing also

demonstrates that the nature of the charges and the potential penalties were, for the most

part, explained to Wright. But this was done in the context of detailing a rejected plea

offer, and Wright expressed a major concern about certain collateral consequences on her

state employment if convicted; the court and counsel were unable to advise her in this

regard. Nor did the court address “possible defenses” and “circumstances in mitigation”

or discuss with her the crucial role of counsel in criminal cases. See Von Moltke, 332

U.S. at 724, 68 S.Ct. 316, 92 L.Ed. 30; Hunter, 9th Dist. Lorain No. 10CA009903, 2012-

Ohio-1121, at ¶ 15.

       {¶ 30} Like the trial court, we are very troubled by the timeline in this case. The

aggravated menacing case was scheduled for trial six times; the littering case five times.

The victims appeared multiple times—one from Amherst, Ohio, and one from Napoleon,

Ohio. Moreover, counsel entered an appearance on November 12, 2019, yet despite these

clear warnings by the court, he waited two full weeks before filing a motion for a

continuance. He filed this motion November 26, 2019—the Tuesday before

Thanksgiving—and the court promptly denied the motion the next day, before the

holiday. Nevertheless, Wright and her attorney appeared the following Tuesday not

prepared to proceed. While this may not have been a delay tactic, per se, it certainly




13.
presented an inconvenience to the witnesses and interfered with the court’s

administration of its docket.

       {¶ 31} Having said this, “there is a presumption against finding that a defendant

has waived his or her right to counsel.” Reece, 6th Dist. Lucas No. L-17-1314, 2019-

Ohio-2259, at ¶ 9. See also State v. Wilkerson, 4th Dist. Pike No. 06CA749, 2008-Ohio-

398, ¶ 12 (“[W]e must indulge every reasonable presumption against a waiver of

fundamental constitutional rights.”) Moreover, “[t]he State bears the burden of

overcoming presumptions against a valid waiver.” (Internal quotations and citations

omitted.). State v. Herron, 11th Dist. Lake No. 2009-L-119, 2010-Ohio-2050, ¶ 23.

Here, the state did not make any arguments against waiver—indeed, it did not file a brief

on appeal.

       {¶ 32} Under the circumstances of this case, particularly given the city’s failure to

file a brief on appeal, we cannot conclude that Wright was adequately informed of the

magnitude of the undertaking and the hazards inherent in self-representation such that a

waiver of her right to counsel may be inferred.

       {¶ 33} Accordingly, we find Wright’s third assignment of error well-taken. We

deny as moot her first, second, and fourth assignments of error.

                                B. Consolidation of the Cases

       {¶ 34} In her fifth assignment of error, Wright argues that the procedure used in

consolidating her aggravated menacing and littering cases violated Toledo Municipal

Court Local Rule 15(C)(3). She maintains that under this rule, the cases should have




14.
been consolidated within the case with the lower case number. Had this procedure been

used, her cases would have been assigned to Judge Wagner instead of Judge Howe.

       {¶ 35} Toledo Municipal Court Local Rule 15(C)(3) provides that “[i]n criminal

and traffic cases, when a plea of not guilty is entered, the court services department will

randomly assign the case to a specific judge except: * * * [i]f a defendant has multiple

charges with different case numbers, the cases will be assigned to a single judge.” While

it may be the custom of the municipal court to consolidate cases into the case with the

lowest case number, Toledo Municipal Court Local Rule 15(C)(3) does not state that the

cases must be consolidated into the case with the lower case number. Compare Lucas

County Common Pleas Court Local Rule 5.02(B) (“If the designation sheet indicates that

there is a related or companion case pending, the designation sheet will be sent to the

newly assigned judge to review the request for consolidation with the judge who has the

pending case with the lowest number.”).

       {¶ 36} Accordingly, we find Wright’s fifth assignment of error not well-taken.

                                     III. Conclusion

       {¶ 37} Because the trial court forced Wright to proceed to trial pro se without

obtaining an express or implied waiver of her right to counsel, thereby violating her Sixth

Amendment right to counsel, we find her third assignment of error well-taken. Because

Toledo Municipal Court Local Rule 15(C)(3) does not state that when consolidating

cases, the case with the higher case number must be consolidated into the case with the




15.
lower case number, we find her fifth assignment of error not well-taken. We deny as

moot her first, second, and fourth assignments of error.

       {¶ 38} We affirm, in part, and reverse, in part, the December 3, 2019 judgment of

the Toledo Municipal Court. We remand this matter to the municipal court for a new

trial. The city is ordered to pay the costs of this appeal under App.R. 24.


                                                                Judgment affirmed, in part,
                                                                     and reversed, in part.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Thomas J. Osowik, J.                            _______________________________
                                                            JUDGE
Christine E. Mayle, J.
CONCUR.                                         _______________________________
                                                            JUDGE


Gene A. Zmuda, P.J.                             _______________________________
CONCURS AND WRITES                                          JUDGE
SEPARATELY.


       ZMUDA, P.J.

       {¶ 39} Because I agree with the majority’s analysis regarding the assigned errors, I

concur with the majority’s decision to reverse for a new trial. I write separately to

address the character of the continuances in the trial court proceedings, viewed as

probable delaying tactics by the majority.




16.
       {¶ 40} Initially, appellant was charged in two separate cases and had two separate

judges, one presiding over her littering case and one presiding over her aggravated

menacing case. While there were numerous continuances in each case, both before and

after the matter was consolidated before a single judge, the record indicates that the trial

court continued the first trial date in the aggravated menacing case over appellant’s

objection, after the victim did not appear for trial. Furthermore, the aggravated menacing

case was twice continued for pretrial with attorneys only, apparently to address the status

of plea negotiations. Another trial continuance occurred immediately after the two cases

were consolidated, with both cases assigned to the judge presiding over the littering case.

       {¶ 41} Once the trial court consolidated the two cases in August 2019, there were

two more trial continuances. The trial court continued the trial from September 3 until

October 29, 2019. On September 4, 2019, appellant’s trial counsel was granted leave to

withdraw. The trial court noted that appellant refused to cooperate with her counsel and

rejected a negotiated plea. The trial court continued the trial date until December 3,

2019, and cautioned appellant that the new trial date was a firm date, and the trial would

proceed whether appellant had retained new counsel or not.

       {¶ 42} Based on the trial court’s docket entries regarding each new trial date, I

would not characterize each continuance as a pure, delaying strategy on the part of

appellant, as the chronology of events in this case do not bear the unmistakable mark of

undue delay. It appears, instead, that the trial court accommodated counsel requests to

explore a plea agreement and also rescheduled the trial date after consolidation to place




17.
the two cases on a single court calendar. While appellant may have purposefully worked

toward delaying her trial date, the record presents a more nuanced picture, demonstrating

additional factors at play. I agree with the majority’s judgment, but I find this case

presents even more egregious circumstances than the trial court’s mere failure to engage

in a colloquy with appellant, as noted by the majority. I, therefore, respectfully concur.




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




18.